EXHBIT 10.2

Description of Bonus Plan for Scott A. Evans

Director of Merchants Bancorp, President of Lynn/Richmond Market and Chief
Operating Officer of Merchants Bank of Indiana, and Chairman of
Farmers-Merchants Bank of Illinois

 

Scott A. Evans is President of Lynn/Richmond Market and Chief Operating Officer
of Merchants Bank of Indiana and is compensated for such employment. Mr. Evans
also serves as a Director of Merchants Bancorp and as Chairman of
Farmers-Merchants Bank of Illinois, however, Mr. Evans does not receive any
additional compensation for those positions.

 

In addition to his base salary, Mr. Evans is eligible to receive a cash bonus
award and an award of restricted stock units under Merchants Bancorp’s 2017
Equity Incentive Plan (the “Plan”). Each award is based on Merchants Bancorp’s
achievement certain performance measures established by the Compensation
Committee of Merchants Bancorp’s Board of Directors; provided, however, the
performance measures established must be permissible under the Plan (the
“Performance Measures”).

 

Mr. Evan’s target cash bonus award is equal to 50% of base salary and target
restricted stock units award is equal to 50% of base salary.

 

For each fiscal year, the Compensation Committee will establish the weighting
and payout ranges of each Performance Measure. Thus, the exact payout of Mr.
Evan awards will vary depending on Merchants Bancorp’s actual results with
respect to the Performance Measures, as determined by the Compensation Committee
following the close of Merchants Bancorp’s fiscal year. However, if Merchants
Bancorp fails to meet the threshold for all Performance Measures Mr. Evans will
not receive a payout. In 2020, the Compensation Committee established equal
weighting and payout ranges (75% (threshold) to 125% (maximum)) for each
Performance Measure.

 



